Exhibit 10.3

TRIPLE NET OFFICE LEASE AGREEMENT

THIS TRIPLE NET OFFICE LEASE AGREEMENT (this “Lease”) is made and entered into
on this 19th day of February, 2015 (the “Effective Date”), by and between
MURFREESBORO BRANCHES, LLC, a Tennessee limited liability company, (“Landlord”),
and FRANKLIN SYNERGY BANK, a Tennessee banking corporation (“Tenant”).

1. Leased Premises.

a. Subject to and upon the terms hereinafter set forth, and in consideration of
the sum of Ten Dollars ($10.00) and the mutual covenants set forth herein, the
receipt and sufficiency of which are hereby acknowledged, Landlord does hereby
lease and demise to Tenant, and Tenant does hereby lease and take from Landlord,
that certain improved real property municipally known as 2782 South Church
Street located in Murfreesboro, Rutherford County, Tennessee, consisting of
3,439 rentable square feet of the building and 2,500 rentable square feet for
the drive thru and that land upon which such improvements are situated as more
particularly described in Exhibit A attached hereto (collectively, the
“Premises”).

b. Tenant’s taking possession of the Premises or any portion thereof shall be
conclusive evidence against Tenant that such portion of the Premises was then in
good order and satisfactory condition. Except to the extent expressly set forth
in this Lease, Tenant acknowledges that no promise by or on behalf of Landlord,
any of Landlord’s beneficiaries, or any of their respective agents, partners or
employees to, prior to the Commencement Date (defined below) hereof, alter,
remodel, improve, repair, decorate or clean the Premises has been made to or
relied upon by Tenant, and that no representation respecting the condition of
the Premises by or on behalf of Landlord, any of Landlord’s beneficiaries, or
any of their respective agents, partners or employees has been made to or relied
upon by Tenant.

2. Term. Subject to and upon the terms and conditions set forth herein, the term
(together with any extensions or renewals thereof, the “Term”) of this Lease
shall commence on the Commencement Date and shall expire one hundred fifty-six
months (156) after the Commencement Date. “Commencement Date” shall mean and be
the same date as the Effective Date hereof. In conjunction herewith, Landlord
and Tenant shall execute a Commencement Agreement, identical in the form to that
attached hereto as Exhibit B, confirming the Commencement Date and expiration
date of the initial Term.

3. Use. The Premises are to be used and occupied solely for the purpose of
providing banking and financial services and office space and for any other
lawful use, but for no unlawful purpose. Tenant shall not use or allow the
Premises to be used for any improper, immoral, disreputable or objectionable
purpose, and Tenant shall not cause, maintain or permit any nuisance or waste
in, on or about the Premises. Without limitation of the foregoing, in no event
shall Tenant use or permit the use of all or any portion of the Premises (i) as
and/or for sleeping quarters and/or lodging or (ii) for any unlawful purpose of
any kind whatsoever and howsoever arising.

 

1



--------------------------------------------------------------------------------

4. Rent.

a. Commencing on the Commencement Date and continuing thereafter throughout the
full Term of this Lease, Tenant hereby agrees to pay the annual Base Rental
(defined and set forth below) and Additional Rental (defined below). The Base
Rental shall be due and payable in advance in twelve equal monthly installments
on the first day of each calendar month at Landlord’s address as provided herein
(or such other address as may be designated by Landlord from time to time). If
the Commencement Date is other than the first day of a calendar month or if this
Lease expires on other than the last day of a calendar month, then the
installments of Base Rental for such month or months shall be prorated.

“Base Rental” shall mean the amount of rent due to Landlord per square foot for
the first year of the Term. Base Rental for the first year of Term shall be
$24.00 per square foot for the building and $7.50 per square foot for the drive
thru at the Premises.

 

Year

   Per Sq Ft First Floor      Per Sq Ft Drive Thru      Total Per Annum     
Total Per Month  

1

   $ 24.00       $ 7.50       $ 101,286.00       $ 8,440.50   

Following the first year of the Term, Base Rental shall increase on each
anniversary of the Commencement Date as set forth herein. Effective on each
Adjustment Date (defined below), Base Rental shall be increased (relative to the
previous year’s Base Rental) by the percentage increase, if any, in the CPI
(defined below); provided, however, that each annual increase in Base Rental
shall not be less than 1.5% of the previous year’s annual Base Rental and not
more than 3.5% of the previous year’s annual Base Rental. “Adjustment Date”
shall mean, as the case may require, each anniversary of the Commencement Date;
provided, however, if the Commencement Date is other than the first day of the
month, then “Adjustment Date” shall mean, as the case may require, the first day
of the first month occurring after each anniversary of the Commencement Date. As
used herein, “CPI” shall mean the Consumer Price Index for All Urban Consumers –
South Urban Area, All Items, U.S.A. Area, 1982-1984 = 100, as published by the
Bureau of Labor Statistics, United States Department of Labor (U.S. City
Average). If such index is discontinued, CPI shall then mean the most nearly
comparable index published by the Bureau of Labor Statistics or other official
agency of the United States Government as determined by Landlord.

b. All sums other than Base Rental due Landlord under this Lease (including,
without limitation, amounts reimbursed to Landlord or for which Tenant must
indemnify Landlord, late fees, and attorney fees and costs) shall be additional
rental (“Additional Rental”). Base Rental and Additional Rental collectively are
referred to as “Rental” or “Rent”.

c. Tenant hereby agrees to pay to Landlord first month’s Base Rental on the day
this Lease is executed by Tenant.

 

2



--------------------------------------------------------------------------------

5. Renewal Options.

a. Tenant shall have the right and option to renew the Lease (“Renewal Option”)
for two (2) successive renewal periods of five (5) years each (each, an “Option
Term”); provided, however, the Renewal Option is contingent upon the following:
(i) there is not an Event of Default beyond all applicable cure period(s) at the
time Tenant gives Landlord notice of Tenant’s intention to exercise the Renewal
Option or at the expiration of the current Term; (ii) no event has occurred that
upon notice or the passage of time would constitute an Event of Default, unless
Landlord has given notice of default and Tenant is diligently attempting to cure
such event; and (iii) Tenant is occupying the Premises. Following expiration of
the final Option Term allowable hereunder, Tenant shall have no further right to
renew the Lease pursuant to this Section 5.

b. Tenant shall exercise the Renewal Option by giving Landlord notice at least
one hundred eighty (180) days prior to the expiration of the current Term. If
Tenant fails to give notice to Landlord prior to the 180-day period, then Tenant
shall forfeit the Renewal Option. If Tenant exercises the Renewal Option, then
during the Option Term, Landlord and Tenant’s respective rights, duties and
obligations shall be governed by the terms and conditions of the Lease, except
as provided otherwise in this Section. Time is of the essence in exercising the
Renewal Option.

c. The Base Rental for an Option Term shall be the Fair Market Rental Rate.
“Fair Market Rental Rate” shall mean the prevailing market rental rate for the
time period such determination is being made for office space in same class
office buildings in the area of Murfreesboro, Tennessee (the “Area”) of
comparable condition for space of equivalent quality, size, utility, and
location. Such determination of the Basic Rental for the subject Option Term
shall be made in accordance with the following:

(i) Determination of the Fair Market Rental Rate shall take into account all
relevant factors, including, without limitation, the following matters: the
credit standing of Tenant; the length of the subject Option Term; the fact that
Landlord will experience no vacancy period and that Tenant will not suffer the
costs and business interruption associated with moving its offices and
negotiating a new lease; construction allowances and other tenant concessions
that would be available to tenants comparable to Tenant in the Area (such as
moving expense allowance, free rent periods, and lease assumptions and takeover
provisions, if any, but specifically excluding the value of improvements
installed in the Premises at Tenant’s cost), and whether adjustments are then
being made in determining the rental rates for renewals in the Area because of
concessions being offered by Landlord to Tenant (or the lack thereof for the
Option Term in question). For purposes of such calculation, it will only be
assumed that Landlord is paying a representative of Tenant a brokerage
commission in connection with the Option Term in question if Landlord is in fact
paying a brokerage commission to a representative of Tenant in connection with
the applicable Option Term.

 

3



--------------------------------------------------------------------------------

(ii) Within thirty (30) days after receipt of Tenant’s notice to renew, Landlord
shall deliver to Tenant written notice of the Fair Market Rental Rate and shall
advise Tenant of the proposed required adjustment to Base Rental, if any, and
the other terms and conditions offered. Tenant shall, within thirty (30) days
after receipt of Landlord’s notice, notify Landlord in writing whether Tenant
accepts or rejects Landlord’s proposed Base Rental for the subject Option Term
based on the Fair Market Prevailing Rental Rate. If Tenant timely notifies
Landlord that Tenant accepts Landlord’s determination thereof, then, on or
before the commencement date of the Option Term in question, Landlord and Tenant
shall execute an amendment to this Lease extending the Term on the same terms
and conditions provided in this Lease, except as follows: (A) Base Rental shall
be adjusted to the agreed upon Fair Market Rental Rate; (B) Except for any
unexercised Renewal Option(s) provided in this Lease, Tenant shall have no
further renewal option unless expressly granted by Landlord in writing; and
(C) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements unless
otherwise provide for in the calculation of the Fair Market Rental Rate. If,
however, Tenant rejects or disputes Landlord’s proposed adjustment to Base
Rental for the Option Term at issue based on Landlord’s proposed Fair Market
Rental Rate, Tenant shall provide specifics as to it reasons for rejecting or
disputing Landlord’s proposed Fair Market Rental Rate. If within twenty
(20) days thereafter Landlord and Tenant do not resolve such issues, each party
shall select an arbitrator having not less than ten (10) years’ actual
experience in the commercial real estate business, and the arbitrators so
selected shall immediately meet for the purpose of hearing and deciding upon
such dispute. If the two arbitrators selected agree on the matters set forth in
Tenant’s rejection or dispute notice, their decision shall be binding on both
parties. If the two arbitrators selected cannot agree on the matters set forth
therein within twenty (20) days after appointment (the “Fair Market Rental Rate
Review Period”), no later than seven (7) business days following the expiration
of the Fair Market Rental Rate Review Period, the two arbitrators shall select a
third arbitrator with qualifications similar to their own. Within ten
(10) business days following appointment, the third arbitrator shall determine
the Fair Market Rental Rate. If the arbitrators cannot agree on the third
arbitrator, they shall petition the presiding judge of the local State court
having jurisdiction to appoint such arbitrator to act as an umpire between the
arbitrators selected by Landlord and Tenant. The decision of the third
arbitrator or presiding judge, as the case may be, shall be binding on both
parties. Landlord and Tenant shall each be responsible to pay their respective
arbitrators and will share equally the cost of the third arbitrator.

6. Utilities and Service. Tenant shall pay, when due, all charges for gas,
water, electricity and any and all other utility services used upon the Premises
during the Term and any holdover period, including, without limitation, all tap,
connection and/or meter fees and deposits.

7. Security Deposit. Tenant hereby agrees to pay to Landlord a security deposit
of eight thousand four hundred forty dollars and fifty cents ($8,440.50), which
is equal to first month’s Base Rental, on the day this Lease is executed by
Tenant (the “Security Deposit”). Upon the occurrence of any Event of Default by
Tenant, Landlord may, from time to time, without prejudice to

 

4



--------------------------------------------------------------------------------

any other remedy, use the Security Deposit to the extent necessary to make good
any arrears of Base Rental or Additional Rental or any other payment obligation
hereunder, including, but not limited to, the cost of any damage, injury,
expense, or liability caused by any Event of Default by Tenant hereunder. Any
remaining balance of the Security Deposit shall be returned by Landlord to
Tenant within a reasonable period of time after the termination or expiration of
this Lease and the satisfaction of Tenant’s obligations hereunder. The Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord’s damages in case of default by Tenant. Tenant shall not be entitled to
receive and shall not receive any interest on the Security Deposit, and Landlord
may commingle the same with other monies of Landlord. In the event Landlord
applies the Security Deposit or any portion thereof to the payment of any sum
described above and this Lease is not terminated, Tenant shall immediately
deposit with Landlord an amount of money equal to the amount so applied, and
such amount shall be deemed to be part of the Security Deposit. In the event of
a sale or transfer of Landlord’s interest in the Premises, Landlord shall
transfer the Security Deposit to the purchaser or lessor, as the case may be,
and upon any such transfer and acknowledgement of receipt of Security Deposit by
such transferee, Landlord shall be relieved of all liability to Tenant for the
return of the Security Deposit, and Tenant shall look solely to the new owner or
lessor for the return of the Security Deposit.

8. Keys and Locks. Landlord shall furnish Tenant with two (2) keys for each
standard lockset on code required doors entering the Premises from public areas.
Additional keys will be Tenant’s responsibility and at Tenant’s expense. All
such keys shall remain the property of Landlord. Upon termination of this Lease,
Tenant shall surrender to Landlord all keys to any locks on doors entering or
within the Premises, and give to Landlord the explanation of the combination of
all locks for safes, safe cabinets and vault doors, if any, in the Premises.

9. Parking. Landlord shall provide the appropriate number of parking spaces on
the Premises for Tenant’s use.

10. Entry for Repairs and Inspection. Tenant shall permit Landlord and its
contractors, agents or representatives to enter into and upon any part of the
Premises during reasonable hours to inspect the same; perform maintenance and
make repairs, replacements or improvements as set forth under this Lease; and,
upon reasonable prior notice to Tenant, for the purpose of showing the Premises
to prospective tenants or purchasers. Landlord shall use its reasonable efforts
not to interfere materially with the operation of Tenant’s business during any
such entry.

11. Laws and Regulations; Encumbrances. Tenant shall comply with, and Tenant
shall cause its employees, contractors and agents to comply with, and shall use
its best efforts to cause its visitors and invitees to comply with the
following, to the extent Tenant has been made aware thereof: (i) all laws,
ordinances, orders, rules and regulations of all state, federal, municipal and
other governmental or judicial agencies or bodies relating to the use, condition
or occupancy of the Premises; and (ii) all recorded easements, operating
agreements, parking agreements, declarations, covenants and instruments
benefitting or encumbering the Premises as of the Effective

 

5



--------------------------------------------------------------------------------

Date, and such matters shall not be modified, amended, augmented or expanded by
Landlord during the Term hereof with respect to the Premises without Tenant’s
prior written consent (and which consent shall be unreasonably withheld,
conditioned or delayed by Tenant so long as any such proposed modification,
amendment, augmentation or expansion of the Permitted Exceptions does not
material interfere with Tenant’s rights, privileges and uses with respect to the
Premises under this Lease). Copies of all documents described above must be
provided to Tenant by Landlord upon Landlord receiving written request from
Tenant for the specific documents. Landlord warrants that to Landlord’s
knowledge, no such ordinances or other matters of record prohibit Tenant’s use
of the Premises as a branch banking facility.

12. Hazardous Substances. Tenant shall comply, at its sole cost and expense,
with all laws, ordinances, orders, rules and regulations of all state, federal,
municipal and other governmental or judicial agencies or bodies relating to the
protection of public health, safety, welfare or the environment (collectively,
“Environmental Laws”) in the use, occupancy and operation of the Premises.
Tenant agrees that no Hazardous Substances (defined below) shall be used,
located, stored or processed on the Premises by Tenant or any of its agents,
employees, contractors, assigns, subtenants, guest or invitees, and no Hazardous
Substances will be released or discharged from the Premises. The term “Hazardous
Substances” shall mean and include all hazardous and toxic substances, waste or
materials, any pollutant or contaminant, including, without limitation, PCB’s,
asbestos and raw materials that include hazardous constituents or any other
similar substances or materials that are now or hereafter included under or
regulated by any Environmental Laws or that would pose a health, safety or
environmental hazard. Tenant hereby agrees to indemnify, defend and hold
harmless Landlord from and against any and all losses, liabilities (including,
but not limited to, strict liability), damages, injuries, expenses (including,
but not limited to, court costs, litigation expenses, reasonable attorneys’ fees
and costs of settlement or judgment), suits and claims of any and every kind
whatsoever paid, incurred or suffered by, or asserted against, Landlord by any
person, entity or governmental agency for, with respect to, or as a direct or
indirect result of, the presence in or the escape, leakage, spillage, discharge,
emission or release from the Premises of any Hazardous Substances by Tenant or
any of its agents, employees, contractors, assigns, subtenants, guest or
invitees. Tenant shall not be responsible for any Hazardous Substances located
on the Premises prior to the date Landlord delivers the Premises to Tenant.

13. Taxes and Assessments. During the Term:

a. Tenant shall pay all taxes, license fees, and special charges and assessments
levied by any taxing authorities against personal property which Tenant owns
and/or uses within, upon, or about the Premises, or by reason of the conduct and
operation of its business thereon, including, without limitation, any special
assessments or charges for water and/or sewers.

b. Tenant shall also pay any and all ad valorem real estate taxes on the
Premises and any personal property taxes assessable on any personal property
located on the Premises on or before the same are due to the taxing authority.
Landlord shall forward all ad valorem tax bills for the Premises to Tenant
immediately upon receipt. Landlord shall have the right to pay such taxes before
they become delinquent if Tenant has not paid as required under this Lease, and
such payment on Tenant’s behalf shall be immediately payable to Landlord by
Tenant as Additional Rental.

 

6



--------------------------------------------------------------------------------

c. Notwithstanding the foregoing, Tenant shall have no obligation under this
Lease to pay: (i) income, profits, intangible, documentary stamps, franchise,
corporate, capital stock, succession, estate, gift or inheritance taxes;
(ii) any assessment or additional tax associated with a change in ownership of
the Premises; or (iii) governmentally imposed “impact fees” related to further
improvement of the Premises, including, but not limited to, the widening of
exterior roads, the installation of or connection to sewer lines, sanitary and
storm drainage systems and other utility lines and installations.

d. Tenant shall indemnify Landlord against all taxes (on personal property and
real property), licenses fees, special charges and assessments paid for by
Landlord on Tenant’s behalf, and Tenant shall indemnify Landlord against all
costs and expenses (including attorney fees) in connection with same. Amounts
due Landlord hereunder shall be Additional Rental.

e. Tenant may at its sole cost and expense, and in its own name and/or in the
name of Landlord, dispute and contest any of the above-described taxes, license
fees, special charges, assessments and/or ad valorem real estate taxes by
appropriate proceedings diligently conducted in good faith, but only after
Tenant has deposited with Landlord or with an applicable competent authority, in
Tenant’s reasonable discretion, the amount so contested and unpaid which shall
be held by Landlord (if Landlord is so chosen to hold such deposited funds) in
an interest-bearing account until the termination of the proceedings, at which
time the amount deposited shall be applied by Landlord toward the payment of the
items held valid (plus any court costs, interest, penalties and other
liabilities associated with the proceedings), and Tenant’s share of any excess
shall be returned to Tenant. Tenant shall indemnify, defend and hold harmless
Landlord from and against any cost, damage or expense, including attorney’s
fees, actually and reasonably incurred by Landlord, as Additional Rental, in
connection with any such proceedings.

14. Leasehold Improvements.

a. Tenant accepts the Premises “AS IS” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements except as expressly set forth in this
Lease. ADDITIONALLY, EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD MAKES
NO WARRANTIES, EXPRESS OR IMPLIED, AND ALL IMPLIED WARRANTIES WITH RESPECT TO
THE PREMISES, INCLUDING WITHOUT LIMITATION THOSE OF SUITABILITY AND FITNESS FOR
A PARTICULAR PURPOSE, ARE HEREBY EXPRESSLY NEGATED AND WAIVED.

b. Tenant agrees that it will make no exterior or structural alterations or
additions to the Premises nor post or attach or affix to the exterior of the
Premises, any signs, air conditioners or other objects without memorializing
such proposed alterations, attachments, or fixtures in a Tenant work letter (in
form acceptable to Landlord) and obtaining Landlord’s prior written consent

 

7



--------------------------------------------------------------------------------

to same. Notwithstanding the foregoing, Tenant shall have the right to make
interior, non-structural alterations to the Premises without Landlord’s consent,
so long as such alterations do not (i) affect the structure or electrical,
plumbing, or mechanical systems of the Premises; or (ii) decrease the value of
the Premises. Tenant shall be responsible for the cost of such alterations or
signs. Tenant shall have the right to install its trade fixtures and equipment
in, upon and about the Premises; provided, however, that Tenant shall remove the
same on or before the expiration of this Lease, and if so requested by Landlord,
promptly after any termination of this Lease; and provided, further, that Tenant
shall promptly thereafter repair all damage caused to the Premises by reason of
such installation or removal.

c. Tenant shall indemnify and hold Landlord harmless from and against all costs
(including reasonable attorneys’ fees and costs of suit), losses, liabilities,
or causes of action arising out of or relating to any alterations, additions or
improvements made by Tenant to the Premises, including, but not limited to, work
not completed in a workmanlike manner and any contractor’s, mechanics’ or
materialman’s liens asserted in connection therewith. This indemnification
obligation shall survive the Term of this Lease.

d. Should any contractor’s, mechanic’s or other liens be filed against any
portion of the Premises by reason of Tenant’s acts or omissions or because of a
claim against Tenant, Tenant shall cause the same to be canceled or discharged
of record by bond or otherwise within thirty (30) days after notice by Landlord.
If Tenant shall fail to cancel or discharge said lien or liens, within said
thirty (30) day period, Landlord may, at its sole option, cancel or discharge
the same and upon Landlord’s demand, Tenant shall promptly reimburse Landlord
for all reasonable costs incurred in canceling or discharging such liens,
including attorney fees in connection with same.

15. Maintenance and Repairs to the Premises. Following the Commencement Date and
during the Term, Tenant shall make and pay for any and all repairs or
replacements to any and all portions of the interior and exterior of the
Premises which are necessary to keep the same in a good state of repair or
condition, such as, but not limited to, the roof and all structural members of
the building, all fixtures, furnishings, lighting, air conditioning, plumbing,
heating, electrical, floors, walls, ventilation systems, and any and all other
parts of the building or other portions of the Premises. Tenant shall also
maintain the parking lot, landscaping, plantings, and the exterior of the
Premises in a good and neat condition at all times, and Tenant shall perform all
maintenance, repairs, replacements and improvements required by any governmental
law, ordination, rule or regulation. Notwithstanding anything in this Lease to
the contrary, Tenant shall not be required to construct or install any item that
is capital in nature, unless the need for such installation or construction is
caused by Tenant’s negligence or willful misconduct. Except for capital repairs
and replacements necessitated by Tenant’s negligence or willful misconduct, upon
notification from Tenant, Landlord shall promptly undertake, construct, install
and complete all necessary capital repairs and replacements in and about the
Premises. Without limiting Tenant’s maintenance and repair obligations
hereunder, in the event Tenant fails to commence, within ten (10) days after
written notice from Landlord to Tenant, or to diligently complete, any
maintenance, repairs, replacements or improvements necessitated by Tenant’s
negligence or willful conduct, or necessitated by Tenant’s

 

8



--------------------------------------------------------------------------------

waste of the Premises, Landlord may, at its option, perform any such
maintenance, repairs, replacements or improvements deemed necessary by Landlord,
and Tenant shall pay to Landlord on demand Landlord’s cost thereof, plus an
administrative fee of ten percent (10%) of such costs as Additional Rental. As
used in this Section 15, any requirement to maintain the Premises in a “good
state of repair or condition” shall mean maintenance of the Premises in as good
a condition as existed upon the Commencement Date, reasonable wear and tear and
damage by casualty and condemnation excepted.

16. Condemnation. If all or substantially all of the Premises, or such portion
of the Premises as would render, in Landlord’s or Tenant’s reasonable judgment,
the continuance of Tenant’s business from the Premises impracticable, shall be
permanently taken or condemned for any public purpose, then Landlord or Tenant
may terminate this Lease. If less than all or substantially all of the Premises
shall be taken, then Landlord or Tenant shall have the option of terminating
this Lease by written notice to the other within ten (10) days following the
date of such condemnation or taking. If this Lease is terminated as provided
above, this Lease shall cease and expire as of the date of the taking. In the
event that this Lease is not terminated and a portion of the Premises is taken,
Tenant shall pay the Base Rental and Additional Rental up to the date of the
taking, and this Lease shall thereupon cease and terminate with respect to the
portion of the Premises so taken. Thereafter the Base Rental and Additional
Rental shall be adjusted on an equitable basis. If this Lease is not terminated,
Landlord shall promptly repair the Premises’ building to an architectural unit,
fit for Tenant’s occupancy and business; provided, however, that Landlord’s
obligation to repair hereunder shall be limited to the extent of the net
proceeds from such taking made available to Landlord for such repair. However,
in the event such proceeds are not sufficient to restore the Premises to a
condition reasonably suitable for the operation of Tenant’s business, Tenant may
terminate this Lease, at the time Landlord notifies Tenant of the extent to
which the Premises will be restored. In the event of any temporary taking or
condemnation for any public purpose of the Premises or any portion thereof, this
Lease shall continue in full force and effect except that Base Rental and
Additional Rental shall be adjusted on an equitable basis for the period of such
taking, and Landlord shall be under no obligation to make any repairs or
alterations. In the event of any taking of the Premises, Tenant hereby assigns
to Landlord the value of all or any portion of the unexpired term of the Lease
and all leasehold improvements, and Tenant shall not assert a claim for a
condemnation award therefor; provided, however, Tenant may pursue a separate
award from the condemning authority for (a) relocation and moving expenses, and
(b) compensation for loss of Tenant’s business.

17. Fire or Casualty. If the building or any improvement on the Premises shall
be damaged in any way, in whole or in part, or rendered untenantable by fire or
other casualty, Landlord shall, subject to the terms and conditions of this
Section 17, restore the Premises to its original condition. With respect to
damage or destruction of Premises improvements, which damage or destruction is
covered, in whole or in part, by insurance as required to be carried by Landlord
under Section 18(b) hereof, it is agreed that the proceeds from such insurance
which are payable or paid to Landlord (or its lender) shall in all events be
used and applied (and Landlord shall cause any secured lender as to the Premises
to make such proceeds available for use and applicability) exclusively for the
purpose of making replacements or repairs, if and only if such proceeds are
sufficient in amount to complete such necessary replacements or repairs and if
the amount of such damage or destruction

 

9



--------------------------------------------------------------------------------

is less than 40% of the usable structure. If, however, the proceeds are
insufficient to cover the damage or destruction, or if the damage or destruction
to the Premises impacts more than 40% of the usable structure, either the
Landlord or the Tenant may, without waiving any other rights or privileges under
this Lease, terminate this Lease upon written notice to the other within sixty
(60) days following the date of the subject casualty event. If neither party
elects to terminate this Lease as herein provided, Landlord shall promptly
reconstruct the Premises to at least the condition as such existed immediately
prior to the casualty event; provided, that if such reconstruction is not or
cannot be completed within one hundred eighty (180) days of the subject casualty
event, Tenant may nonetheless elect to terminate this Lease upon written notice
to the Landlord. Further, notwithstanding anything to the contrary set forth
herein, in the event that a casualty event occurs during the last two (2) years
of the initial Term, or any Renewal Term, as to any portion of the Premises and
the damage resulting therefrom is of such an extent that it cannot be repaired
or restored within sixty (60) days from the date of such casualty event, either
party may terminate this Lease upon written notice to the other. Rent shall not
abate or be reduced following any casualty loss or during any period of
restoration. It shall be Tenant’s responsibility to obtain business interruption
insurance coverage to insure against any loss Tenant may suffer as a result of
any casualty damage to the Premises as well as Tenant’s inability to use all or
any part of the Premises as a result of such casualty.

18. Insurance.

a. Liability Insurance. Tenant shall, during the entire term hereof keep in full
force and effect a policy or policies of public liability, personal and property
damage insurance with respect to the Premises, in which the limits shall be not
less than $2,000,000 in the aggregate, and $1,000,000 per occurrence. Such
amounts shall be increased every three (3) years based on any increase in the
Consumer Price Index-All Urban during such 3-year period. The policies shall
name Landlord and any lender of Landlord as an additional insured, and shall
contain a clause that the insurer will not cancel or change the insurance
without first giving all additional insureds thirty (30) days’ prior written
notice. The insurance shall be with an insurance company licensed to do business
in Tennessee, and a copy of the policy, or a certificate of insurance together
with proof of premium payment, shall be delivered to Landlord initially and at
each renewal hereof.

b. Fire and Casualty Insurance. Landlord agrees to keep in full force and effect
a policy or policies or broad form, all risk coverage insurance, in amounts not
less than one hundred percent (100%) of the reasonable reproduction or
replacement value of the Premises improvements (including all buildings and
structures thereon, and all portions thereof), determined annually, and with no
reduction for depreciation, use, wear and tear. The insurance shall be with a
good and A-rated insurance company licensed to do business in Tennessee, and a
copy of the policy, or a certificate of insurance together with proof of premium
payment, shall be delivered to Tenant initially and at each renewal thereof. For
the first calendar year of the Term, Tenant shall pay to Landlord, on or before
the Commencement Date, the total cost of such fire and casualty insurance for
such period of time. For calendar years following the first calendar year of the
Term, Tenant shall pay to Landlord, in advance of such calendar year, Landlord’s
total estimated cost of such fire and

 

10



--------------------------------------------------------------------------------

casualty insurance for such upcoming calendar year. Within one hundred twenty
(120) days following the expiration of each calendar year, the estimated cost of
such fire and casualty insurance shall be reconciled against the actual cost of
such insurance, and any deficiency shall be payable by Tenant to Landlord within
ten (10) days following demand. If such reconciliation reveals an overpayment by
Tenant, such excess shall be credited against the next installment of Rent due
hereunder or, if the Term has then expired, such excess shall be refunded to
Tenant within ten (10) days following demand. All amounts due Landlord under
this section shall be Additional Rental.

c. No Subrogation; Waiver of Property Claims. Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against under any insurance policy of the types described in this
Section 18 that covers the Premises, Landlord’s or Tenant’s fixtures, personal
property, leasehold improvements, or business, or is required to be insured
against under the terms hereof. Each party shall cause its insurance carrier to
endorse all applicable policies waiving the carrier’s rights of recovery under
subrogation or otherwise against the other party.

19. Damages from Certain Causes. Landlord shall not be liable or responsible to
Tenant for any loss or damage to any property or person occasioned by theft,
fire, act of God, public enemy, riot, strike, insurrection, war, act or omission
of any party other than Landlord, any nuisance or interference caused or created
by any property owner other than Landlord, requisition or order of governmental
body or authority, court order or injunction, or any cause beyond Landlord’s
control or for any damage or inconvenience which may arise through repair or
alteration of any part of the Premises as required by this Lease.

20. Hold Harmless.

a. Landlord shall not be liable to Tenant, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission or neglect of Tenant. Without limiting or being limited by
any other indemnity in this Lease, but rather in confirmation and furtherance
thereof, Tenant agrees to indemnify, defend by counsel reasonably acceptable to
Landlord and hold Landlord harmless of, from and against any and all losses,
damages, liabilities, claims, liens, costs and expenses (including, but not
limited to, court costs, reasonable attorneys’ fees and litigation expenses) in
connection with injury to or death of any person or damage to or theft, loss or
loss of the use of any property occurring in or about the Premises arising from
Tenant’s occupancy of the Premises, or the conduct of its business or from any
activity, work, or thing done, permitted or suffered by Tenant in or about the
Premises, or from any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of Tenant to be performed pursuant to
the terms of this Lease, or due to any other act or omission or willful
misconduct of Tenant or any of its agents, employees, contractors, assigns,
subtenants, guest or invitees.

b. Tenant shall not be liable to Landlord, its agents, servants, employees,
contractors, customers or invitees for any damage to person or property caused
by any act, omission

 

11



--------------------------------------------------------------------------------

or neglect of Landlord. Without limiting or being limited by any other indemnity
in this Lease, but rather in confirmation and furtherance thereof, Landlord
agrees to indemnify, defend by counsel reasonably acceptable to Tenant and hold
Tenant harmless of, from and against any and all losses, damages, liabilities,
claims, liens, costs and expenses (including, but not limited to, court costs,
reasonable attorneys’ fees and litigation expenses) in connection with injury to
or death of any person or damage to or theft, loss or loss of the use of any
property occurring in or about the Premises arising from any breach or default
on the part of Landlord in the performance of any covenant or agreement on the
part of Landlord to be performed pursuant to the terms of this Lease, or due to
any other grossly negligent act or omission or willful misconduct of Landlord or
any of its agents or employees.

21. Default and Remedies.

a. The occurrence of any of the following shall constitute a default under and
breach of this Lease by Tenant (an “Event of Default”):

 

  i) Failure by Tenant to pay any monetary amounts (including Base Rental and
Additional Rental) due hereunder within ten (10) days following written notice
of non-payment from Landlord to Tenant;

 

  ii) Abandonment of the Premises (defined as any period of one hundred and
eighty (180) consecutive days without operation of Tenant’s business in the
Premises);

 

  iii) Failure by Tenant to observe or perform any of the covenants in respect
of assignment and subletting of this Lease;

 

  iv) Failure by Tenant to cure forthwith, immediately after receipt of notice
from Landlord, any hazardous condition which Tenant has created or permitted in
violation of law or of this Lease;

 

  v) Failure by Tenant to complete, execute and deliver any instrument or
document required to be completed, executed and delivered by Tenant within
twenty (20) days after the initial written demand for same to Tenant;

 

12



--------------------------------------------------------------------------------

  vi) Failure by Tenant to observe or perform any other non-monetary covenant,
agreement, condition or provision of this Lease, if such failure shall continue
for thirty (30) days after written notice thereof from Landlord to Tenant;
provided that such thirty (30) day period shall be extended for the time
reasonably required to complete such cure, if such failure cannot reasonably be
cured within said thirty (30) day period and Tenant commences to cure such
failure within said thirty (30) day period and thereafter diligently and
continuously proceeds to cure such failure;

 

  vii) The levy upon execution or the attachment by legal process of the
leasehold interest of Tenant, or the filing or creation of a lien in respect of
such leasehold interest, which lien shall not be released or discharged within
thirty (30) days from the date of such filing;

 

  viii) Tenant or any guarantor of Tenant’s obligations under this Lease becomes
insolvent or bankrupt or admits in writing its inability to pay its debts as
they mature, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of a trustee or receiver for all or a major part
of its property;

 

  ix) A trustee or receiver is appointed for Tenant, any guarantor of Tenant’s
obligations under this Lease or for a major part of either party’s property and
is not discharged within sixty (60) days after such appointment;

 

  x) Any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding for relief under any bankruptcy law or similar
law for the relief of debtors, is instituted (A) by Tenant or any guarantor of
Tenant’s obligations under this Lease, or (B) against Tenant or any guarantor of
Tenant’s obligations under this Lease and is allowed against it or is consented
to by it or is not dismissed within sixty (60) days after such institution; or

 

  xi) Tenant’s repeated failure to observe or perform any of the other
covenants, terms or conditions hereof more than three (3) times, in the
aggregate, in any period of twelve (12) consecutive months.

b. Upon the occurrence of an Event of Default, Landlord agrees to use reasonable
efforts to mitigate its damages, but shall have the option to do and perform any
one or more of the following in addition to, and not in limitation of, any other
remedy or right permitted it by law or in equity or by this Lease:

 

  i)

Landlord, with or without terminating this Lease, may immediately or at any time
thereafter re-enter the Premises and correct or repair any condition

 

13



--------------------------------------------------------------------------------

  which shall constitute a failure on Tenant’s part to keep, observe, perform,
satisfy, or abide by any term, condition, covenant, agreement, or obligation of
this Lease, and Tenant shall fully reimburse and compensate Landlord, for
Landlord’s actual cost incurred, on demand.

 

  ii) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter demand in writing that Tenant vacate the Premises and
thereupon Tenant shall vacate the Premises and remove therefrom all property
thereon belonging to or placed on the Premises by, at the direction of, or with
consent of Tenant within ten (10) days of receipt by Tenant of such notice from
Landlord, whereupon Landlord shall have the right to re-enter and take
possession of the Premises.

 

  iii) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter, re-enter the Premises and remove therefrom Tenant and all
property belonging to or placed on the Premises by, at the direction of, or with
consent of Tenant. Any such re-entry and removal by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Premises by Tenant and shall not of itself constitute a termination of this
Lease by Landlord.

 

  iv) Landlord, with or without terminating this Lease, may immediately or at
any time thereafter relet the Premises or any part thereof for such time or
times, at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable, and Landlord may make any
alterations or repairs to the Premises which it may deem necessary or proper to
facilitate such reletting; and Tenant shall pay all reasonable costs of such
reletting; and if this Lease shall not have been terminated, Tenant shall
continue to pay all rent and all other charges due under this lease up to and
including the date of beginning of payment of rent by any subsequent tenant of
part or all of the Premises, and thereafter Tenant shall pay monthly during the
remainder of the term of this Lease the difference, if any, between the rent and
other charges collected from any such subsequent tenant or tenants and the rent
and other charges reserved in this Lease, but Tenant shall not be entitled to
receive any excess of any such rents collected over the rents reserved herein.

 

  v)

Landlord may immediately or at any time thereafter terminate this Lease, and
this Lease shall be deemed to have been terminated upon receipt by Tenant of
written notice of such termination; upon such termination Landlord shall recover
from Tenant all damages Landlord may suffer by reason of such termination
including, without limitation, unamortized sums expended by Landlord for leasing
commissions and construction of tenant improvements,

 

14



--------------------------------------------------------------------------------

  all arrearages in rentals, costs, charges, additional rentals, and
reimbursements, the cost (including court costs and attorneys’ fees) of
recovering possession of the Premises, the cost of any alteration of or repair
to the Premises which is necessary or proper to prepare the same for reletting
and, in addition thereto, Landlord at its election shall have and recover from
Tenant either (A) an amount equal to the excess, if any, of the total amount of
all rents and other charges to be paid by Tenant for the remainder of the term
of this Lease over the then reasonable rental value of the Premises for the
remainder of the term of this Lease, or (B) the rents and other charges which
Landlord would be entitled to receive from Tenant pursuant to the provisions of
subsection (iv) if the Lease were not terminated. Such election shall be made by
Landlord by serving written notice upon Tenant of its choice of one of the two
said alternatives within thirty (30) days of the notice of termination.

 

  vi) The exercise by Landlord of any one or more of the rights and remedies
provided in this Lease shall not prevent the subsequent exercise by Landlord of
any one or more of the other rights and remedies herein provided. All remedies
provided for in this Lease are cumulative and may, at the election of Landlord,
be exercised alternatively, successively, or in any other manner and are in
addition to any other rights provided for or allowed by law or in equity.

 

  vii) No act by Landlord with respect to the Premises shall terminate this
Lease, including, but not limited to, acceptance of the keys, institution of an
action for detainer or other dispossessory proceedings, it being understood that
this Lease may only be terminated by express written notice from Landlord to
Tenant, and any reletting of the Premises shall be presumed to be for and on
behalf of Tenant, and not Landlord, unless Landlord expressly provides otherwise
in writing to Tenant.

(c) In the event Landlord fails to perform any of its obligations under this
Lease and such non-performance continues for a period of thirty (30) days
following written notice of default from Tenant, Landlord shall be deemed to be
in material default of this Lease, and Tenant shall have all remedies available
at law, in equity or under this Lease; provided, however, that such thirty
(30) day period shall be extended for the time reasonably required to complete
such cure, if such failure cannot reasonably be cured within said thirty
(30) day period and Landlord commences to cure such failure within said thirty
(30) day period and thereafter diligently and continuously proceeds to cure such
failure.

22. Late Payments. In the event any installment of any Rental owed by Tenant
hereunder is not paid within 10 days, Tenant shall pay a late charge equal to
the greater of $100.00 or five percent (5%) of the amount due. The parties agree
that such charge is a fair and reasonable estimate of Landlord’s administrative
expense incurred on account of late payment. Should Tenant

 

15



--------------------------------------------------------------------------------

make a partial payment of past due amounts, the amount of such partial payment
shall be applied first to reduce all accrued and unpaid late charges, in inverse
order of their maturity, and then to reduce all other past due amounts, in
inverse order of their maturity.

23. Attorney’s Fees. If either party initiates any action to enforce its rights
under this Lease or the terms hereof, the prevailing party shall be entitled to
collect from the other party all court costs, reasonable attorneys fees and
litigation expenses, including, but not limited to, costs of depositions and
expert witnesses, that the prevailing party actually incurs in connection with
such action.

24. No Waiver of Rights. No failure or delay of Landlord to exercise any right
or power given it herein or to insist upon strict compliance by Tenant of any
obligation imposed on it herein and no custom or practice of either party hereto
at variance with any term hereof shall constitute a waiver or a modification of
the terms hereof by Landlord or any right it has herein to demand strict
compliance with the terms hereof by Tenant. No waiver of any right of Landlord
or any default by Tenant on one occasion shall operate as a waiver of any of
Landlord’s other rights or of any subsequent default by Tenant. No express
waiver shall affect any condition, covenant, rule, or regulation other than the
one specified in such waiver and then only for the time and in the manner
specified in such waiver. No person has or shall have any authority to waive any
provision of this Lease unless such waiver is expressly made in writing and
signed by an authorized officer of Landlord.

25. Holding Over. In the event of holding over by Tenant after expiration or
termination of this Lease without the written consent of Landlord, Tenant shall
pay as rent for such holdover period one hundred fifty percent (150%) of the
Rental that would have been payable if this Lease had not so terminated or
expired. No holding over by Tenant after the term of this Lease shall be
construed to extend this Lease, and Tenant shall be deemed a tenant at will,
terminable on five (5) days notice from Landlord. In the event of any
unauthorized holding over, Tenant shall indemnify Landlord against all claims
for damages by any other tenant to whom Landlord shall have leased all or any
part of the Premises effective upon the termination of this Lease.

26. Subordination.

a. If this Lease (and all its terms and conditions) shall become subject and
subordinate to any mortgages or deeds of trust covering the Premises, whether or
not for the full amount of all advances made or to be made thereunder and
without regard to the time or character of such advances, the holder of any such
mortgage or deed of trust (any of the foregoing, a “Holder”), shall execute a
subordination, non-disturbance and attornment agreement in form and content
reasonably acceptable to Tenant and such mortgagee providing (in part) that as
long as an event of default on the part of Tenant is not in existence, Tenant
shall not be disturbed in its possession of the Premises or have its rights
hereunder terminated or modified by such mortgagee, except pursuant to the
provisions of this Lease.

 

16



--------------------------------------------------------------------------------

b. Tenant agrees that if Landlord defaults in the performance or observance of
any covenant or condition of this Lease required to be performed or observed by
Landlord hereunder, Tenant will give written notice specifying such default by
certified or registered mail, postage prepaid, to any Holder of which Tenant has
been notified in writing, and before Tenant exercises any right or remedy which
it may have on account of any such default of Landlord, such party shall have
the same amount of time as is afforded Landlord to cure such default of
Landlord. Whether or not any deed of trust or mortgage is foreclosed, or any
Holder succeeds to any interest of Landlord under this Lease, no Holder shall
have any liability to Tenant for any security deposit paid to Landlord by Tenant
hereunder, unless such security deposit has actually been received by such
Holder. No Holder of which Tenant has been notified, in writing, shall be bound
by any amendment or modification of this Lease made without the written consent
of such Holder, nor shall any such party be liable for any defaults of Landlord
under this Lease.

27. Estoppel Certificate. Tenant agrees that, from time to time upon request by
Landlord, or any existing or prospective mortgagee or ground lessor, Tenant will
complete, execute and deliver a written estoppel certificate certifying (a) that
this Lease is unmodified and is in full force and effect (or if there have been
modifications, that this Lease, as modified, is in full force and effect and
setting forth the modifications); (b) the amounts of the monthly installments of
Base Rental, Additional Rental and other sums then required to be paid under
this Lease by Tenant; (c) the date to which the Base Rental, Additional Rental
and other sums required to be paid under this Lease by Tenant have been paid;
(d) that Landlord is not in default under any of the provisions of this Lease,
or if in default, the nature thereof in detail and what is required to cure
same; and (e) such other information concerning the status of this Lease or the
parties’ performance hereunder reasonably requested by Landlord or the party to
whom such estoppel certificate is to be addressed.

28. Sublease or Assignment by Tenant.

a. The Tenant shall not, without the Landlord’s prior written consent and which
consent shall not be unreasonably withheld, conditioned or delayed by Landlord,
(i) assign, convey, mortgage, pledge, encumber, or otherwise transfer (whether
voluntarily, by operation of law, or otherwise) this Lease or any interest
hereunder; (ii) allow any lien to be placed upon Tenant’s interest hereunder;
(iii) sublet the Premises or any part thereof; or (iv) permit the use or
occupancy of the Premises or any part thereof by anyone other than Tenant or
Tenant’s subsidiaries. Any attempt to consummate any of the foregoing without
Landlord’s consent shall be void and of no force or effect. For purposes hereof,
the transfer of the ownership or voting rights in a controlling interest of the
voting stock of Tenant (if Tenant is a corporation) or the transfer of a general
partnership interest or a majority of the limited partnership or membership
interest in Tenant (if Tenant is a partnership or limited liability company), at
any time throughout the term of this Lease, shall be deemed to be an assignment
of this Lease.

b. For any proposed assignment or subletting Tenant shall submit to Landlord a
copy of the proposed sublease or assignment, and such additional information
concerning the

 

17



--------------------------------------------------------------------------------

business, reputation and creditworthiness of the proposed sublessee or assignee
as shall be sufficient to allow Landlord to form a commercially reasonable
judgment with respect thereto. If Landlord approves any proposed sublease or
assignment, Landlord shall receive from Tenant as Additional Rental fifty
percent (50%) of any rents or other sums received by Tenant pursuant to said
sublease or assignment in excess of the rentals payable to Landlord by Tenant
under this Lease (after deducting all of Tenant’s reasonable costs associated
therewith, including reasonable brokerage fees and the reasonable cost of
remodeling or otherwise improving the Premises for said sublessee or assignee),
as such rents or other sums are received by Tenant from the approved sublessee
or assignee. Landlord may require that any rent or other sums paid by a
sublessee or assignee be paid directly to Landlord.

c. Notwithstanding the giving by Landlord of its consent to any subletting,
assignment or occupancy as provided hereunder or any language contained in such
lease, sublease or assignment to the contrary, unless this Lease is expressly
terminated by Landlord, Tenant shall not be relieved of any of Tenant’s
obligations or covenants under this Lease and Tenant shall remain fully liable
hereunder.

d. Notwithstanding anything in this Lease to the contrary, so long as Tenant
remains jointly and severally liable for all of its obligations under this
Lease, Tenant shall have the right, without Landlord’s consent, to assign or
transfer its interest in this Lease: (i) in connection with a merger or
reorganization of Tenant or a sale of all or substantially all of Tenant’s
assets (so long as such assignee expressly assumes all of Tenant’s obligations
under this Lease in writing); (ii) to an entity wholly or partially owned or
controlled by, or under common control with, Tenant; or (iii) to an entity whose
(A) net worth is equal to or greater than the greater of the net worth or Tenant
(1) on the date of this Lease or (2) at the time of such assignment; and (B) use
of the Premises will be for banking and financial services; general business
office use; or any other reputable business activity approved by Landlord in its
reasonable discretion.

29. Quiet Enjoyment. Landlord covenants that Tenant shall and may peacefully
have, hold and enjoy the Premises free from hindrance by Landlord or any person
claiming by, through or under Landlord but subject to the other terms hereof,
provided that Tenant pays the Base Rental, Additional Rental, and any other sums
herein recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained. It is understood and agreed that this covenant and
any and all other covenants of Landlord contained in this Lease shall be binding
upon Landlord and its successors only with respect to breaches occurring during
the ownership of the Landlord’s interest hereunder.

30. Assignment by Landlord. Landlord shall have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder, in the
Premises, and in such event and upon such transfer no further liability or
obligation shall thereafter accrue against Landlord hereunder.

 

18



--------------------------------------------------------------------------------

31. Limitation of Landlord’s Personal Liability. Tenant specifically agrees to
look solely to Landlord’s equity interest in the Premises for the recovery of
any monetary judgment against Landlord, it being agreed that Landlord (and its
partners, members and shareholders) shall never be personally liable for any
such judgment. The provision contained in the foregoing sentence is not intended
to, and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successors-in-interest or any
suit or action in connection with enforcement or collection of amounts which may
become owing or payable under or on account of insurance maintained by Landlord.

32. Force Majeure. Landlord and Tenant (except with respect to the payment of
Base Rental or Additional Rental or any other monetary obligation under this
Lease) shall be excused for the period of any delay and shall not be deemed in
default with respect to the performance of any of the terms, covenants and
conditions of this Lease when prevented from so doing by a cause or causes
beyond the Landlord’s or Tenant’s (as the case may be) control (excluding
financial inability to perform), which shall include, without limitation, all
labor disputes, governmental regulations or controls, fire or other casualty,
inability to obtain any material or services, acts of God, or any other cause
not within the reasonable control of Landlord or Tenant (as the case may be).

33. Surrender of Premises. Upon the termination of this Lease by lapse of time
or otherwise or upon the earlier termination of Tenant’s right of possession,
Tenant shall quit and surrender possession of the Premises (including all
leasehold improvements made or installed by Tenant or by Landlord) to Landlord,
broom clean, in the same condition as upon delivery of possession to Tenant
hereunder, normal wear and tear, casualty events and condemnation events
excepted. Before surrendering possession of the Premises, Tenant shall, without
expense to Landlord, remove all signs, furnishings, equipment, trade fixtures,
merchandise and other personal property installed or placed in the Premises and
all debris and rubbish, and Tenant shall repair all damage to Premises resulting
from such removal. If Tenant fails to remove any of the signs, furnishings,
equipment, trade fixtures, merchandise and other personal property installed or
placed in the Premises by the expiration of the Term or earlier termination of
this Lease, then Landlord may, at its sole option, (i) deem any or all of such
items abandoned and the sole property of Landlord; or (ii) remove any and all
such items and dispose of same in any manner. Tenant shall pay Landlord on
demand any and all expenses incurred by Landlord in the removal of such items,
including, without limitation, the cost of repairing any damage to the Premises
caused by such removal and storage charges (if Landlord elects to store such
property).

34. Notices. Any notice or other communications required or permitted to be
given under this Lease must be in writing and shall be effectively given or
delivered if (a) hand delivered to the addresses for Landlord and Tenant stated
below, (b) sent by certified or registered United States Mail, return receipt
requested, to said addresses, (c) sent by nationally recognized overnight
courier (such as Federal Express, UPS Next Day Air or Airborne Express), with
all delivery charges paid by the sender and signature required for delivery, to
said address; or (d) sent by facsimile to the facsimile numbers for Landlord and
Tenant stated below and actually received, as evidenced by facsimile
confirmation report, by Landlord or Tenant, as the case may be. Any notice

 

19



--------------------------------------------------------------------------------

mailed shall be deemed to have been given upon receipt or refusal thereof.
Notice effected by hand delivery shall be deemed to have been given at the time
of actual delivery. Either party shall have the right to change its address to
which notices shall thereafter be sent and the party to whose attention such
notice shall be directed by giving the other party notice thereof in accordance
with the provisions of this Section.

 

Landlord: Murfreesboro Branches, LLC 320 Main Street, Suite 230 Franklin,
Tennessee 37064 Facsimile: (615) 794-7910 Tenant: Franklin Synergy Bank 722
Columbia Avenue Franklin, Tennessee 37064 Facsimile: (615) 236-4639

35. Miscellaneous.

a. This Lease shall be binding upon and inure to the benefit of the successors
and assigns of Landlord, and shall be binding upon and inure to the benefit of
Tenant, its successors, and, to the extent assignment may be approved by
Landlord hereunder, Tenant’s assigns.

b. All rights and remedies of Landlord and Tenant under this Lease shall be
cumulative and none shall exclude any other rights or remedies allowed by law.
This Lease is declared to be a Tennessee contract, and all of the terms hereof
shall be construed according to the laws of the State of Tennessee.

c. This Lease represents the entirety of the agreement between the parties with
respect to the subject matter hereof, and this agreement shall replace, be a
substitute for and supersede, in all respects, any and all prior oral,
electronic or written understandings between Landlord and Tenant as to Tenant’s
leasing of the Premises from the Landlord and the matters contemplated hereby,
including, without limitation and in all respects, any letter(s) of intent or
understanding and that certain Triple Net Office Lease Agreement between the
parties dated as of December 5, 2014. This Lease may not be hereafter altered,
changed or amended, except by an instrument in writing executed by all parties
hereto.

d. If Tenant is a corporation, partnership, limited liability company or other
entity, Tenant warrants that all consents or approvals required of third parties
(including but not limited to its Board of Directors, partners or members) for
the execution, delivery and performance of this Lease have been obtained and
that Tenant has the right and authority to enter into and perform its covenants
contained in this Lease.

 

20



--------------------------------------------------------------------------------

e. To the extent permitted by applicable law, the parties hereto shall and they
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
landlord and tenant, Tenant’s use or occupancy of the Premises and/or any claim
of injury or damage. In the event Landlord commences any proceedings for
nonpayment of rent or any other amounts payable hereunder, Tenant shall not
interpose any counterclaim of whatever nature or description in any such
proceeding, unless the failure to raise the same would constitute a waiver
thereof. This shall not, however, be construed as a waiver of Tenant’s right to
assert such claims in any separate action brought by Tenant.

f. If any term or provision of this Lease, or the application thereof to any
person or circumstance, shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and
shall be enforceable to the extent permitted by law.

g. Time is of the essence in this Lease.

h. Tenant represents and warrants to Landlord that Tenant did not deal with any
broker in connection with this Lease. Tenant shall indemnify, defend and hold
Landlord harmless of, from and against any and all losses, damages, liabilities,
claims, liens, costs and expenses (including, without limitation, court costs,
reasonable attorneys’ fees and litigation expenses) arising from any claims or
demands of any other broker or brokers or finders for any commission alleged to
be due such other broker or brokers or finders claiming to have dealt with
Tenant in connection with this Lease or with whom Tenant hereafter deals or whom
Tenant employs.

i. If Tenant comprises more than one person, corporation, partnership, limited
liability company or other entity, the liability hereunder of all such persons,
corporations, partnerships or other entities shall be joint and several.

j. Landlord’s receipt of any monetary amount due hereunder (including Base
Rental and Additional Rental) payable by Tenant hereunder with knowledge of the
breach of a covenant or agreement contained in this Lease shall not be deemed a
waiver of the breach. No acceptance by Landlord of a lesser amount than the full
and complete installment of monetary amount due under this Lease (including Base
Rental and Additional Rental) which is due shall be considered, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed, an accord and satisfaction. Landlord may accept a check or
payment without prejudice to Landlord’s right to recover the balance due or to
pursue any other remedy provided in this Lease.

k. Submission of this instrument for examination shall not constitute a
reservation of or option to lease the Premises or in any manner bind Landlord,
and no lease or obligation on Landlord shall arise until this instrument is
signed and delivered by Landlord and Tenant.

 

21



--------------------------------------------------------------------------------

l. Any claim, cause of action, liability or obligation arising under the term of
this Lease and under the provisions hereof in favor of a party hereto against or
obligating the other party hereto and all of Tenant’s indemnification
obligations hereunder shall survive the expiration or any earlier termination of
this Lease.

[Signature page follows.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
Effective Date first set forth above.

 

LANDLORD: MURFREESBORO BRANCHES, LLC By: /s/ Henry W. Brockman, Jr. Title:
Managing Partner & President TENANT: FRANKLIN SYNERGY BANK By: /s/ Sally P.
Kimble Title: EVP/CAO

 

23



--------------------------------------------------------------------------------

EXHIBIT A

Description of Premises

All that tract or parcel of land in Rutherford County, Tennessee, and being more
particularly described as follows:

Land in Rutherford County, Tennessee, being Lot No. 1-C, as shown on the map
entitled Combination Plat for Lots 1-C and 1-D Creekwood Subdivision, of record
in Plat Book 28, Page 228, Register’s Office for Rutherford County, Tennessee,
to which plan reference is hereby made for a more complete and accurate legal
description.

Being part of the same property conveyed to Landlord by Special Warranty Deed,
dated as of the Effective Date hereof and recorded on or about the Effective
Date hereof in Record Book 1354, Page 1622, Register’s Office for said County.

 

LOCATION: 2782 South Church Street Murfreesboro, Tennessee LEGAL DESCRIPTION:
Map 125C, Group A, Parcel 002.02 LAND AREA: 1.06 acres or 46,173 SF ZONING: CH –
Commercial Highway FLOOD PLAIN: 47149C0270H (01/05/2007) Zone X, not in flood
plain. IMPROVEMENTS: A 3,439 SF CMU with brick veneer bank with three drive
through lanes and an ATM lane. The subject property was constructed in 2006 and
is currently in good condition.

 

24



--------------------------------------------------------------------------------

EXHIBIT B

Form of Commencement Agreement

COMMENCEMENT AGREEMENT

THIS COMMENCEMENT AGREEMENT (this “Agreement”), made and entered into as of this
     day of February, 2015, is by and between MURFREESBORO BRANCHES, LLC, a
Tennessee limited liability company, (“Landlord”), and FRANKLIN SYNERGY BANK, a
Tennessee banking corporation (“Tenant”).

A. Tenant and Landlord entered into that certain Triple Net Office Lease
Agreement dated                      (the “Lease”), for certain improved real
property municipally known as 2782 South Church Street located in Murfreesboro,
Rutherford County, Tennessee, consisting of approximately 3,439 rentable square
feet for the building and 2,500 rentable square feet for the drive thru, being
more particularly described in the Lease; and

B. The parties desire to precisely establish the Commencement Date and
expiration date of the initial Term as set forth below.

NOW, THEREFORE, in consideration of the mutual and reciprocal promises herein
contained, and pursuant to Section 2 of the Lease, Tenant and Landlord hereby
agree that the Lease is hereby modified as follows:

1. The term of the Lease by and between Landlord and Tenant actually commenced
on February     , 2015 (the “Commencement Date”).

2. Subject to Tenant’s Renewal Options under the Lease or earlier termination
thereof in accordance with the terms and conditions of the Lease, the expiration
date of the initial Term shall be February     , 2028.

3. Except as modified and amended by this Agreement, the Lease shall remain in
full force and effect.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed, as of the day and year first above written.

 

LANDLORD: TENANT: MURFREESBORO BRANCHES, LLC FRANKLIN SYNERGY BANK By:

 

By:

 

Title:

 

Title:

 

 

26